Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 18




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          Case No.:

  FLOR MORERA LOPEZ,
  and ASBERT ANAZCO,
  individually and as personal
  representatives of the Estate
  of Asbert E. Anazco,
         Plaintiffs,
  vs.

  ZOLL SERVICES, LLC,
  ZOLL MEDICAL CORP.,
  and ZOLL MANUFACTURING CORP,
        Defendants,
  _____________________________________/

                                             COMPLAINT

            Plaintiffs, Flor Morera Lopez (“Lopez”) and Asbert Anazco (“Asbert”) (“Plaintiffs”),

  individually and as personal representatives of the Estate of Asbert E. Anazco (“Anazco”),

  through undersigned counsel, sue Defendants Zoll Services, LLC (“Zoll Services”), Zoll Medical

  Corporation (“Zoll Medical”) and Zoll Manufacturing Corp (“Zoll Manufacturing”) (“Zoll

  Defendants”), and allege:

                                      SUMMARY OF ACTION

            1.     This matter is the result of the Zoll Defendants’ LifeVest device’s failure to work

  as intended – that is, to administer a required treatment shock for a patient in sudden cardiac

  arrest.

            2.     More specifically, the LifeVest that Anazco was provided by the Zoll Defendants

  was programed to administer a treatment shock if he experienced ventricular tachycardia or

  ventricular fibrillation (“Defibrillation Events”).




                                              -1-
                                  HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 18




           3.    On July 8, 2020, Anazco experienced Defibrillation Events, which the LifeVest

  was programmed to detect and treat via a defibrillation shock. The LifeVest detected the

  Defibrillation Events, but failed to treat them, resulting in Anazco’s death.

                             PARTIES, JURISDICTION AND VENUE

           4.    This is a civil action for monetary damages in excess of seventy-five thousand

  dollars ($75,000.00), exclusive of interest, costs, and attorney’s fees.

           5.    Plaintiff Lopez, the surviving spouse of Anazco, is an individual over the age of

  eighteen, domiciled in Miami, Florida, and is otherwise sui juris.

           6.    Plaintiff Asbert, the surviving minor child of Anazco, is an individual, who is

  between the age of eighteen and twenty-five, domiciled in Miami, Florida, and is otherwise sui

  juris.

           7.    Defendant Zoll Services is a foreign limited liability company operating,

  conducting, engaging in, carrying on a business in, and causing an injury in, Florida, including in

  Miami-Dade County, Florida. All members of Zoll Services are non-Florida persons or entities

  domiciled and with their principal places of business outside of Florida.

           8.    Defendant Zoll Medical is a foreign corporation with its principal place of

  business outside of Florida, operating, conducting, engaging in, carrying on a business in, and

  causing an injury in, Florida, including in Miami-Dade County, Florida.

           9.    Defendant Zoll Manufacturing is a foreign corporation with its principal place of

  business outside of Florida, operating, conducting, engaging in, carrying on a business in, and

  causing an injury in, Florida, including in Miami-Dade County, Florida.

           10.   Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1332.




                                            -2-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 18




         11.     Venue is this Court is proper pursuant to 28 U.S.C. § 1391(b)(2), because a

  substantial part of the events or omissions giving rise to this lawsuit, and the resulting injuries

  suffered, occurred in Miami-Dade County, Florida.

         12.     Plaintiffs have complied with all conditions precedent to pursuing this action or

  said conditions have been waived or have otherwise occurred.

                                      FACTUAL ALLEGATIONS

  A.     THE LIFEVEST

         13.     Zoll Manufacturing manufactures, repairs, and services the LifeVest devices.

  Zoll Manufacturing sells the devices to Zoll Medical, a related entity that has the devices shipped

  to Zoll Services, another related entity that places the devices on patients for use. Plaintiffs sue

  each of the Zoll Defendants for their respective failures that led to supplying Anazco with a

  defective LifeVest device.

         14.     The LifeVest is a wearable cardiac defibrillator that is worn by patients at risk for

  sudden cardiac arrest. The LifeVest is designed to continuously monitor a patient’s heart, and if

  needed, deliver electrical treatment shocks to the patient after Defibrillation Events are detected.

  In particular, prior to delivering a treatment shock to a patient, the LifeVest is designed to sound

  an alarm to verify that the patient is nonresponsive. If a patient is responsive, the patient can

  press buttons on the LifeVest’s monitor to stop the treatment sequence. If a patient does not

  respond, the LifeVest warns bystanders that a treatment shock is about to be administered and to

  stand clear.   If a patient’s Defibrillation Events continue without the patient responding,

  the LifeVest is designed to deliver a treatment shock to the patient through its therapy electrodes.

  If the patient’s heartbeat normalizes, the alarm stops and the LifeVest returns to monitoring the

  patient’s heart. However, if the patient’s heartbeat does not normalize, the LifeVest is designed

  to repeat the treatment sequence.

                                            -3-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 18




         15.     The LifeVest is not designed to be a patient’s permanent treatment plan, but is to

  temporarily protect at-risk patients until a long-term plan is implemented.               Thereafter,

  Zoll Services collects each LifeVest and delivers it to Zoll Manufacturing, who is supposed to

  inspect, test, repair, refurbish, and otherwise service the LifeVest and its components to ensure

  proper functioning before a LifeVest is distributed to a new patient.

  B.     THE FAILURE OF ANAZCO’S DEVICE

         16.     On July 8, 2020, Anazco was wearing a LifeVest device as instructed by Zoll

  Services, at which time he experienced Defibrillation Events that required treatment.

         17.     Unfortunately for Anazco and his family who had to witness his death, the

  LifeVest did not work as intended in that the device detected, but repeatedly failed to treat

  Anazco’s Defibrillation Events. In fact, the device repeatedly warned that a treatment would be

  administered, but failed to administer any treatment.

  C.     MANUFACTURING DEFECT WITH THE LIFEVEST

         18.     The LifeVest that Zoll Services provided to Anazco had a manufacturing defect,

  which caused the LifeVest to detect, but fail to treat, Anazco’s Defibrillation Events.

         19.     The manufacturing defect with the subject device was the direct result of

  Zoll Manufacturing’s failure to comply with (1) the premarket approval (“PMA”) rules and

  regulations and (2) the current good manufacturing practice (“CGMP”) regulations.

         a) PMA Rules and Regulations

         20.     The LifeVest, a Class III medical device under the purview of the United States

  Food and Drug Administration (“FDA”), has been subjected to the FDA’s premarket approval

  process, and as a result, every LifeVest device must be manufactured and distributed so that it

  conforms to the design specifications and requirements that the FDA approved in the PMA

  process and subsequent supplementations.

                                            -4-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 18




         21.        Due to Zoll Manufacturing’s faulty manufacturing, inspection, testing, repair,

  refurbishment, and service of the subject LifeVest and its components before Zoll Medical

  distributed it via Zoll Services to be placed on Anazco, the device did not conform to the design

  specifications and requirements that the FDA approved during the PMA process and subsequent

  supplementations, in that it was able to detect, but not treat, the Defibrillation Events that Anazco

  experienced.

         b) CGMP Regulations

         22.        In addition, LifeVest devices must be manufactured pursuant to the CGMP

  regulations.

         23.        For example, 21 CFR 820.20 mandates, but the management with executive

  responsibility of Zoll Manufacturing failed to, review the suitability and effectiveness of the

  quality system, as required to ensure satisfaction of the CGMP regulatory requirements, as well

  as internal quality policy and objectives, resulting in a failure to ascertain and address the subject

  LifeVest’s inability to treat, despite detecting, Anazco’s Defibrillation Events.

         24.        21 CFR 820.70 mandates, but Zoll Manufacturing failed to develop, conduct,

  control, and monitor production processes to ensure that the subject LifeVest conformed to its

  specifications.

         25.        21 CFR 820.75 mandates, but Zoll Manufacturing failed to, inter alia, implement

  acceptable process validation processes and procedures, and to ensure that validated processes

  were performed by qualified personnel, resulting in a failure to ascertain and address the subject

  LifeVest’s inability to treat, despite detecting, Anazco’s Defibrillation Events.

         26.        21 CFR 820.100 mandates, but Zoll Manufacturing failed to, establish and

  maintain procedures for implementing corrective and preventive action, resulting in a failure to



                                             -5-
                                 HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 18




  ascertain and address the subject LifeVest’s inability to treat, despite detecting, Anazco’s

  Defibrillation Events.   Specifically, Zoll Manufacturing failed to, inter alia, establish and

  maintain procedures for (1) analyzing processes, work operations, quality records, and other

  information to identify existing and potential causes of nonconforming product, (2) investigating

  the cause of nonconformities, (3) identifying actions needed to correct and prevent recurrence of

  nonconforming product, (4) verifying and validating corrective and preventive actions to ensure

  effectiveness, (5) implementing and recording changes in methods and procedures needed to

  correct and prevent identified quality problems, (6) ensuring that information related to quality

  problems or nonconforming product was disseminated to those directly responsible for assuring

  the quality of such product or the prevention of such problems, and (7) submitting relevant

  information on identified quality problems, as well as corrective and preventative actions, for

  management review.

         27.     21 CFR 820.198 mandates, but Zoll Manufacturing failed to, establish procedures

  for reviewing and evaluating complaints about the types of failures that occurred with the subject

  LifeVest, including investigating the types of failures that occurred with the subject LifeVest.

         28.     Zoll Manufacturing’s failure to comply with the above regulations existed when

  the subject LifeVest was manufactured and serviced.

         29.     Moreover, the regulatory failures resulted in an inability to ascertain that the

  subject LifeVest was manufactured, serviced, and delivered to Anazco with nonconformities that

  prevented it from treating, despite detecting, his Defibrillation Events.




                                            -6-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 18




  D.     MISREPRESENTATION AND MARKETING STATEMENT

         30.       Zoll Manufacturing, Zoll Medical, and Zoll Services make certain statements in

  order to promote the LifeVest and convince patients, and Anazco in this case, to use the

  LifeVest.

         31.       Particularly, on or about May 28, 2020, acting on behalf of Zoll Services, Zoll

  Medical and Zoll Manufacturing, Raquel Diaz met with Anazco and Lopez in Miami, Florida,

  and verbally informed, and provided written materials informing, that upon an alarm after

  detection of Defibrillation Events, “if you do not press the LifeVest’s response buttons, the

  device will determine you are unconscious and will deliver the treatment shock” (“Marketing

  Statement”). Zoll Manufacturing, Zoll Medical, and Zoll Services make the same assurance via

  their website.

         32.       Anazco and Lopez, relying on the Marketing Statement, agreed to allow Anazco

  to be fitted with the subject LifeVest device.

         33.       Zoll Manufacturing, Zoll Medical, and Zoll Services knew or should have known

  the Marketing Statement was false.

         34.       Specifically, Zoll Manufacturing, Zoll Medical, and Zoll Services knew or should

  have known there have been numerous instances where a LifeVest issued an alarm but failed to

  deliver needed treatment despite the response buttons not being pressed.

         35.       Notably, had they known the Marketing Statement was false, Anazco and Lopez

  would not have agreed to allow the subject LifeVest to be placed on Anazco as they did.

                                    COUNT 1
               STRICT PRODUCTS LIABILITY - MANUFACTURING DEFECT
                         (AGAINST ZOLL MANUFACTURING)

         36.       Plaintiffs incorporate paragraphs 1 through 29 as though fully set forth herein.



                                             -7-
                                 HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 18




         37.     On or before May 2020, Zoll Manufacturing manufactured and placed into

  commerce the subject LifeVest that was worn by Anazco when he experienced Defibrillation

  Events that were not treated by the LifeVest device.

         38.     The subject LifeVest reached Anazco in the same manner it was placed into

  commerce by Zoll Manufacturing and was not modified or changed before, during and after the

  time it was placed on and worn by Anazco.

         39.     The subject LifeVest was defective and unreasonably dangerous as a result of a

  manufacturing defect.    Specifically, the subject LifeVest was defective and unreasonably

  dangerous in that it detected but failed to treat the Defibrillation Events experienced by Anazco

  on July 8, 2020.

         40.     The manufacturing defect was the direct result of Zoll Manufacturing’s failure to

  comply with the (1) PMA rules and regulations, and (2) CGMP regulations noted above for

  manufacturing LifeVest devices, including the subject device, and for detecting and fixing

  manufacturing defects with LifeVest devices before placing them into the stream of commerce

  and with patients.

         41.     As a result of the manufacturing defect with the subject LifeVest, Anazco

  experienced untreated Defibrillation Events and died.      Anazco’s death was the direct and

  proximate result of the manufacturing defect with the subject LifeVest.

         42.     Further, as a result of Anazco’s death, Plaintiffs have and continue to suffer

  damages, including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and

  (5) loss of net accumulation of Anazco’s estate.




                                           -8-
                               HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 18




         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Manufacturing and award them the economic and non-economic damages they

  suffered and continue to suffer as a result of Anazco’s death, costs in this action, pre and post

  judgment interest, as applicable, and such further relief the Court deems just and appropriate.

                                    COUNT 2
               STRICT PRODUCTS LIABILITY - MANUFACTURING DEFECT
                   (AGAINST ZOLL MEDICAL AND ZOLL SERVICES)

         43.     Plaintiffs incorporate paragraphs 1 through 29 as though fully set forth herein.

         44.     On or before May 2020, Zoll Medical purchased from Zoll Manufacturing, and

  shipped to Zoll Services, the subject LifeVest that was worn by Anazco when he experienced

  Defibrillation Events that were not treated by the LifeVest device.

         45.     The subject LifeVest reached Anazco in the same manner it was placed into

  commerce by Zoll Medical and Zoll Services and was not modified or changed before, during

  and after the time it was placed by Zoll Services directly on and worn by Anazco.

         46.     The subject LifeVest was defective and unreasonably dangerous as a result of a

  manufacturing defect.     Specifically, the subject LifeVest was defective and unreasonably

  dangerous in that it detected but failed to treat the Defibrillation Events experienced by Anazco

  on July 8, 2020.

         47.     The manufacturing defect was the direct result of Zoll Manufacturing’s failure to

  comply with the (1) PMA rules and regulations, and (2) CGMP regulations noted above for

  manufacturing LifeVest devices, including the subject device, and for detecting and fixing

  manufacturing defects with LifeVest devices before placing them into the stream of commerce

  and with patients.




                                            -9-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 18




         48.     As a result of Zoll Medical and Zoll Services distributing to, and placing on,

  Anazco the subject LifeVest with a manufacturing defect, Anazco experienced untreated

  Defibrillation Events and died. Anazco’s death was the direct and proximate result of the

  manufacturing defect with the subject LifeVest, and the subsequent distribution and placement of

  the device on him by Zoll Medical and Zoll Services.

         49.     Further, as a result of Anazco’s death, Plaintiffs have and continue to suffer

  damages, including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and

  (5) loss of net accumulation of Anazco’s estate.

         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Medical and Zoll Services and award them the economic and non-economic

  damages they suffered and continue to suffer as a result of Anazco’s death, costs in this action,

  pre and post judgment interest, as applicable, and such further relief the Court deems just and

  appropriate.

                                       COUNT 3
                              NEGLIGENT MANUFACTURING
                            (AGAINST ZOLL MANUFACTURING)

         50.     Plaintiffs incorporate paragraphs 1 through 29 as though fully set forth herein.

         51.     On or before May 2020, Zoll Manufacturing manufactured and placed into

  commerce the subject LifeVest that was worn by Anazco when he experienced Defibrillation

  Events that were not treated by the LifeVest device.

         52.     The subject LifeVest reached Anazco in the same manner it was placed into

  commerce by Zoll Manufacturing and was not modified or changed before, during and after the

  time it was placed on and worn by Anazco.



                                          -10-
                               HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 11 of 18




         53.     Zoll Manufacturing negligently manufactured the subject LifeVest.             More

  specifically, Zoll Manufacturing manufactured the subject LifeVest in violation of the (1) PMA

  rules and regulations, and (2) CGMP regulations noted above, which violations resulted in the

  subject LifeVest being manufactured with a defect that caused it to detect but fail to treat the

  Defibrillation Events experienced by Anazco on July 8, 2020.

         54.     As a result of the manufacturing defect with the subject LifeVest, Anazco

  experienced untreated Defibrillation Events and died.       Anazco’s death was the direct and

  proximate result of the negligent manufacturing defect with the subject LifeVest.

         55.     Further, as a result of Anazco’s death, Plaintiffs have and continue to suffer

  damages, including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and

  (5) loss of net accumulation of Anazco’s estate.

         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Manufacturing and award them the economic and non-economic damages they

  suffered and continue to suffer as a result of Anazco’s death, costs in this action, pre and post

  judgment interest, as applicable, and such further relief the Court deems just and appropriate.

                                     COUNT 4
                            NEGLIGENT MANUFACTURING
                     (AGAINST ZOLL MEDICAL AND ZOLL SERVICES)

         56.     Plaintiffs incorporate paragraphs 1 through 29 as though fully set forth herein.

         57.     On or before May 2020, Zoll Medical purchased from Zoll Manufacturing, and

  shipped to Zoll Services, the subject LifeVest that was worn by Anazco when he experienced

  Defibrillation Events that were not treated by the LifeVest device.




                                           -11-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 12 of 18




         58.     The subject LifeVest reached Anazco in the same manner it was placed into

  commerce by Zoll Medical and Zoll Services and was not modified or changed before, during

  and after the time it was placed by Zoll Services directly on and worn by Anazco.

         59.     The subject LifeVest was defective and unreasonably dangerous as a result of a

  manufacturing defect.    Specifically, the subject LifeVest was defective and unreasonably

  dangerous in that it detected but failed to treat the Defibrillation Events experienced by Anazco

  on July 8, 2020.

         60.     The manufacturing defect was the direct result of Zoll Manufacturing’s failure to

  comply with the (1) PMA rules and regulations, and (2) CGMP regulations noted above for

  manufacturing LifeVest devices, including the subject device, and for detecting and fixing

  manufacturing defects with LifeVest devices before placing them into the stream of commerce

  and with patients.

         61.     As a result of Zoll Medical and Zoll Services distributing to, and placing on,

  Anazco the subject LifeVest with a manufacturing defect, Anazco experienced untreated

  Defibrillation Events and died. Anazco’s death was the direct and proximate result of the

  manufacturing defect with the subject LifeVest, and the subsequent distribution and placement of

  the device on him by Zoll Medical and Zoll Services.

         62.     Further, as a result of Anazco’s death, Plaintiffs have and continue to suffer

  damages, including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and

  (5) loss of net accumulation of Anazco’s estate.

         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Medical and Zoll Services and award them the economic and non-economic



                                          -12-
                               HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 13 of 18




  damages they suffered and continue to suffer as a result of Anazco’s death, costs in this action,

  pre and post judgment interest, as applicable, and such further relief the Court deems just and

  appropriate.

                              COUNT 5
                     FRAUDULENT REPRESENTATION
    (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL SERVICES)

         63.     Plaintiffs incorporate paragraphs 1 through 35 as though fully set forth herein.

         64.     On or about May 28, 2020, Zoll Manufacturing, Zoll Medical, and Zoll Services,

  via their representative, Raquel Diaz, made the Marketing Statement to Anazco and Lopez,

  which concerned material facts.

         65.     Zoll Manufacturing, Zoll Medical, and Zoll Services knew that the Marketing

  Statement was false when made, or made the Marketing Statement knowing they did not know

  whether it was true or false.

         66.     Zoll Manufacturing, Zoll Medical, and Zoll Services made the Marketing

  Statement intending to induce, and inducing Anazco to accept and wear the LifeVest instead of

  seeking alternative means of protection. Anazco and Lopez relied on the Marketing Statement

  when they decided to allow Anazco to accept and wear the subject LifeVest device instead of

  seeking alternative options to the LifeVest.

         67.     As a direct and proximate result of relying on the Marketing Statement, Anazco

  accepted and wore a LifeVest that did not work as represented, resulting in his death.

         68.     As a result of Anazco’s death, Plaintiffs have and continue to suffer damages,

  including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and (5)

  loss of net accumulation of Anazco’s estate.



                                             -13-
                                  HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 14 of 18




         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Manufacturing, Zoll Medical, and Zoll Services, and award them the economic

  and non-economic damages they suffered and continue to suffer as a result of Anazco’s death,

  costs in this action, pre and post judgment interest, as applicable, and such further relief the

  Court deems just and appropriate.

                              COUNT 6
                    NEGLIGENT MISREPRESENTATION
    (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL SERVICES)

         69.     Plaintiffs incorporate paragraphs 1 through 35 as though fully set forth herein.

         70.     On or about May 28, 2020, Zoll Manufacturing, Zoll Medical, and Zoll Services,

  via their representative, Raquel Diaz, made the Marketing Statement to Anazco and Lopez,

  which concerned material facts.

         71.     Zoll Manufacturing, Zoll Medical, and Zoll Services should have known that the

  Marketing Statement was false when made.

         72.     Zoll Manufacturing, Zoll Medical, and Zoll Services made the Marketing

  Statement intending to induce, and inducing Anazco to accept and wear the LifeVest instead of

  seeking alternative means of protection. Anazco and Lopez justifiably relied on the Marketing

  Statement when they decided to allow Anazco to accept and wear the subject LifeVest device

  instead of seeking alternative options to the LifeVest.

         73.     As a direct and proximate result of relying on the Marketing Statement, Anazco

  accepted and wore a LifeVest that did not work as represented, resulting in his death.

         74.     As a result of Anazco’s death, Plaintiffs have and continue to suffer damages,

  including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and (5)

  loss of net accumulation of Anazco’s estate.

                                           -14-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 15 of 18




         WHEREFORE, Plaintiffs respectfully requests the Court enter judgment in their favor

  and against Zoll Manufacturing, Zoll Medical, and Zoll Services, and award them the economic

  and non-economic damages they suffered and continue to suffer as a result of Anazco’s death,

  costs in this action, pre and post judgment interest, as applicable, and such further relief the

  Court deems just and appropriate.

                               COUNT 7
                  FRAUDULENT MARKETING/PROMOTION
                     (FLA. STAT. 817.40(5) & 817.41(1))
    (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL SERVICES)

         75.     Plaintiffs incorporate paragraphs 1 through 35 as though fully set forth herein.

         76.     In marketing, promoting and convincing patients to use the LifeVest devices for

  financial gain, Zoll Manufacturing, Zoll Medical, and Zoll Services inform the public,

  including patients, of the Marketing Statement.

         77.     On or about May 28, 2020, Zoll Manufacturing, Zoll Medical, and Zoll Services,

  via their representative, Raquel Diaz, made the Marketing Statement to Anazco and Lopez,

  which concerned material facts.

         78.     Zoll Manufacturing, Zoll Medical, and Zoll Services knew or should have known

  that the Marketing Statement was false when made.

         79.     Zoll Manufacturing, Zoll Medical, and Zoll Services made the Marketing

  Statement intending to induce, and inducing Anazco to accept and wear the LifeVest instead of

  seeking alternative means of protection. Anazco and Lopez relied on the Marketing Statement

  when they decided to allow Anazco to accept and wear the subject LifeVest device instead of

  seeking alternative options to the LifeVest.

         80.     As a direct and proximate result of relying on the Marketing Statement, Anazco

  accepted and wore a LifeVest that did not work as represented, resulting in his death.


                                           -15-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 16 of 18




         81.     As a result of Anazco’s death, Plaintiffs have and continue to suffer damages,

  including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and (5)

  loss of net accumulation of Anazco’s estate.

         WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Manufacturing, Zoll Medical, and Zoll Services, and award them the economic

  and non-economic damages they suffered and continue to suffer as a result of Anazco’s death,

  costs in this action, reasonable attorney’s fees and other damages allowed by section 817.41(6),

  Florida Statutes, pre and post judgment interest, as applicable, and such further relief the Court

  deems just and appropriate.

                              COUNT 8
                    BREACH OF EXPRESS WARRANTY
    (AGAINST ZOLL MANUFACTURING, ZOLL MEDICAL, AND ZOLL SERVICES)

         82.     Plaintiffs incorporate paragraphs 1 through 35 as though fully set forth herein.

         83.     A medical doctor prescribes the LifeVest.         However, after the LifeVest is

  prescribed, Zoll Services enters into a contract, on behalf of itself, Zoll Manufacturing and Zoll

  Medical, with the patient, pursuant to which the patient and/or its insurance carrier is responsible

  for paying for the patient’s use of the device. Patients are obligated to pay amounts that are not

  covered by their insurance.

         84.     Zoll Manufacturing, Zoll Medical, and Zoll Services entered into a contract with

  Anazco pursuant to which he and/or his insurance carrier was responsible for paying for

  Anazco’s use of the device. Anazco was obligated to pay amounts that were not covered by his

  insurance.

         85.     In connection with placing the LifeVest directly with Anazco, on or about May

  28, 2020, and via their representative Raquel Diaz, Zoll Manufacturing, Zoll Medical, and Zoll

                                           -16-
                                HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 17 of 18




  Services expressly warranted via the Marketing Statement that Anazco’s LifeVest would deliver

  a needed treatment shock after detecting his Defibrillation Events, and warning that a treatment

  shock will be delivered, unless the device’s response buttons were pressed before the shock was

  delivered.

          86.     Anazco and Lopez relied on the conveyed express warranty when they decided to

  allow Anazco to accept and wear the subject LifeVest device instead of seeking alternative

  options to the LifeVest.

          87.     As a direct and proximate result of relying on express warranty conveyed via the

  Marketing Statement, Anazco accepted and wore a LifeVest that did not work as represented,

  resulting in his death.

          88.     As a result of Anazco’s death, Plaintiffs have and continue to suffer damages,

  including but not limited to damages for (1) loss of support and services, (2) loss of

  companionship and protection, (3) mental suffering, (4) medical and funeral expense, and (5)

  loss of net accumulation of Anazco’s estate.

          WHEREFORE, Plaintiffs respectfully request the Court enter judgment in their favor

  and against Zoll Manufacturing, Zoll Medical, and Zoll Services, and award them the economic

  and non-economic damages they suffered and continue to suffer as a result of Anazco’s death,

  costs in this action, pre and post judgment interest, as applicable, and such further relief the

  Court deems just and appropriate.

                                    DEMAND FOR JURY TRIAL

          Plaintiffs demand a jury trial on all issues so triable.

                                                  Respectfully submitted,

                                                  HERNANDEZ LEE MARTINEZ, LLC
                                                  Counsel for Plaintiffs
                                                  9190 Biscayne Blvd., Suite 204

                                            -17-
                                 HERNANDEZ LEE MARTINEZ, LLC
Case 1:21-cv-22433-JEM Document 1 Entered on FLSD Docket 07/06/2021 Page 18 of 18




                                     Miami Shores, Florida 33138
                                     Phone: (305) 842-2100
                                     Facsimile: (305) 842-2105

                                     By:       s/ Jermaine A. Lee
                                           Jermaine A. Lee, Esq.; FBN 0850861
                                           jlee@hlmlegal.com
                                           Eric A. Hernandez, Esq.; FBN 340730
                                           eric@hlmlegal.com




                                    -18-
                         HERNANDEZ LEE MARTINEZ, LLC
